United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 26, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60588
                          Summary Calendar


                        VALENTINA MENGJESI,

                                                          Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                          Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 596 346


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Valentina Mengjesi, a citizen of Albania, petitions for

review of the Board of Immigration Appeals (“BIA”) per curiam

opinion affirming the immigration judge’s (“IJ”) decision to deny

her application for asylum, withholding of removal, or for relief

under the Convention Against Torture.

          Mengjesi argues that the IJ erred in not requiring the

INS to show that the government’s acts of persecution are limited

to a clearly delineated geographical area and that the applicant


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
need not fear a likelihood of persecution in other regions of the

nation. Where an applicant does not show past persecution and does

not demonstrate that a national government is the persecutor, the

applicant bears the burden of showing that the “persecution is not

geographically limited in such a way that relocation within the

applicant’s country of origin would be unreasonable.”         Lopez-Gomez

v. Ashcroft, 263 F.3d 442, 445 (5th Cir. 2001).          Because Mengjesi

failed to establish past persecution and did not demonstrate that

the government was the persecutor, the IJ was not required to shift

the burden to the INS.       See id.

           Mengjesi next argues that she was denied due process when

the IJ disallowed expert testimony because the expert’s curriculum

vitae and published articles were not provided to the Government

and the court prior to the hearing.            Mengjesi failed to make an

initial showing of substantial prejudice to support her due process

claim.   See Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997).

           Mengjesi argues for the first time in this court that the

IJ erred by not applying a mixed motives analysis to her asylum

claim.   This court will not review claims Mengjesi first raises in

her brief, as she has not exhausted her administrative remedies as

to those claims.     See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th

Cir.   2001);   8   U.S.C.   §   1252(d)(1).     Although   Mengjesi   also

requested withholding of deportation and protection under the

Convention Against Torture, she does not raise these issues in her

brief and they are deemed abandoned.       See Rodriguez v. INS, 9 F.3d

                                       2
408, 414 n.15 (5th Cir. 1993); Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).

          Accordingly, the petition for review is DENIED.




                               3